Name: Council Regulation (EEC) No 4101/88 of 16 December 1988 opening, allocating and providing for the administration of a Community tariff quota for newsprint (1989) and extending this quota to include certain other types of paper
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 12 . 88 Official Journal of the European Communities No L 363 / 31 COUNCIL REGULATION (EEC) No 4101 /88 of 16 December 1988 opening, allocating and providing for the administration of a Community tariff quota for newsprint ( 1989) and extending this quota to include certain other types of paper THE COUNCIL OF THE EUROPEAN COMMUNITIES ,  from Canada: Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas , for newsprint , the Community has decided to conclude an agreement which provides in particular for the opening of a Community tariff quota of 650 000 tonnes , of which 600 000 tonnes are reserved until 30 November each year, in accordance with Article XIII of the General Agreement on Tariffs and Trade , exclusively for products from Canada ; whereas this agreement proyides equally that from 30 November each year the residue which has not been used by 29 November can be applied to imports of newsprint of any origin; whereas , therefore , an overall zero-duty Community tariff quota of 650 000 tonnes should be opened for the product in question for 1989 , subdivided as indicated above; Member State 1985 1986 1987 Benelux 3,81 10,11 6,95 Denmark 0,01 0,04 0,04 Germany 15,18 22,62 23,26 Greece 0,01 0 0 Spain 1,05 0,88 0,88 France 0,82 3,31 4,97 Ireland 1,10 1,08 0,79 Italy 2,34 1,68 3,44 Portugal 0,09 0,22 1,20 United Kingdom 75,59 60,06 58,47 from other countries : Member State 1985 1986 1987 Benelux 1,75 2,01 2,57 Denmark 0 0 0 Germany 39,39 27,80 24,06 Greece 10,11 15,12 27,09 Spain 24,52 3,49 1,46 France 2,20 1,21 0,34 Ireland 0,01 0,01 0,01 Italy 0,53 21,97 23,57 Portugal 7,79 6,12 4,24 United Kingdom 13,70 22,27 16,66 Whereas provision should be made for extending the tariff quota in question to include certain types of paper fulfilling all the conditions set out in the additional note to Chapter 48 except those relating to watermarks ; Whereas equal and continuous access to the quotas should be ensured for all Community importers and the rates laid down for the quotas should be applied consistently to all imports of the product in question into the Member States until the quotas are exhausted; whereas , in the light of these principles , allocation of the tariff quotas among the Member States would seem to preserve the Community nature of the quotas ; whereas in order to correspond as closely as possible to the real trend of the market for the products in question the allocation should reflect the requirements of the Member States based on statistics of imports of the said products from third countries which do not benefit from equivalent preference during a representative reference period and on the economic outlook for the quota year in question ; Whereas , for 1989 , maintenance of the quotas for the Member States is necessary bearing in mind that it is impossible for the administration concerned in each Member State to introduce, in 1989 , the administrative and technical basis for Community administration of the quota; Whereas , during the last three years for which complete statistics are available , the corresponding imports into each of the Member States represented the following percentages of total imports of the product in question from third countries which do not benefit from an equivalent preferential tariff measure: Whereas in view of these factors and of market forecasts for newsprint in general and for Community production in particular during 1989 , and of the effective use of the quotas opened for 1986 to 1988 , the initial percentage shares of the quota volume can be expressed approximately as follows : No L 363 / 32 Official Journal of the European Communities 30 . 12 . 88 Volume of 600 000 tonnes Volume of 50 000 tonnes Benelux 7,16 2,13 Denmark 0,03 0,01 Germany 20,88 29,34 Greece 0,01 17,84 Spain 0,93 7,84 France 3,31 1,16 Ireland 0,97 0,01 Italy 2,56 17,38 Portugal 0,58 5,90 United Kingdom 63,57 18,39 and so on as many times as the reserve allows; whereas the initial and additional shares must be valid until the end of the quota period; whereas this form of administration requires close cooperation between the Member States and the Commission and the lattermust be able to monitor the extent towhich the quota volumes have been used up and inform the Member States accordingly; Whereas if, during the quota period, the Community reserve is almost totally used up , it is essential that Member States return to the said reserve the whole of the unused proportion of their initial quota and of any drawings made, in order to avoid one part of the Community tariff quota remaining unused in one Member State when it could be used in others; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and theGrand DuchyofLuxembourg are united within and jointly represented by die Benelux Economic Union , any operation concerning the administration of the quota shares allocated to that economic union may be carried out by any one of its members , Whereas , to allow for the trend of imports of the product concerned, the quota volumes should be divided into two parts , the first being allocated among the Member States and the second held as a reserve to cover any subsequent requirements of Member States which have used up their initial share ; whereas , to afford importers in each Member State some degree of certainty and yet enable Community production to be marketed on satisfactory terms, the first part of the Community quotas should be set at a certain level , which in this case could be 75% and 67% of the quota volumes; HAS ADOPTED THIS REGUALTION: Whereas the initial shares may be used up at different rates; whereas , in order to avoid any break in the continuity of supplies on this account , it should be provided that any Member State which has almost used up its initial share should draw an additional share from the corresponding reserve ; whereas each time one of its additional shares is almost used up a Member State should draw a further share , Article 1 1 . From 1 January to 3 1 December 1989 the customs duty applicable to imports of the following product shall be suspended at the level indicated and within the limits of Community tariff quotas as shown below: Order No CN code Description Amount of quota (tonnes) Rate of duty (% ) 09.0015 4801 00 10 Newsprint ('):  From Canada 600 000 0 09.0017  From other third countries 50 000 0 (') Entry under this subheading is subject to conditions determined by the relevant Community provisions . tariff quota the other types of paper corresponding, except as regards the criterion relating to watermarks , to the definition of newsprint contained in additional note 1 to Chapter 48 and falling within CN code 4801 00 90 . 2 . Within the limit of this tariff quota the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of the Act of Accession . 3 . Imports of newsprint may not be charged against this tariff quota if they are already free of customs duties under other preferential tariff arrangements . 4 . Without prejudice to the international obligations of the Community , Member States may charge against this Article 2 From 30 November 1989 , the residue of the amounts referred to in Article 1(1 ) which have not actually been used by 29 November 1989 , or which are not expected to be used 30. 12 . 88 Official Journal of the European Communities No L 363 /33 before 31 December 1989 , can be applied to imports of the product in question whether from Canada or from another third country . in the said paragraphs if there is reason to believe that they might not be used in full . Member States shall inform the Commission of their reasons for applying this paragraph. Article 5 Without prejudice to Article 6 , additional shares drawn pursuant to Article 4 shall be valid until 31 December 1989 . Article 3 1 . The first part of each of the amounts referred to in Article 1 , consisting of 450 000 tonnes for the amount referred to under Order No 09.0015 and 33 500 tonnes for the amount referred to under Order No 09.0017 , shall be allocated among the Member States ; the quota shares, which , subject to Article 6 , shall be valid from 1 January to 31 December 1989 , shall be as follows: Amount referred under Order No 09.0015 Amount referred under Order No 09.0017 Benelux 29 700 526 Denmark 90 3 Germany 85 635 9 135 Greece 45 5 049 Spain 4 680 4 422 France 6 210 999 Ireland 4 860 3 Italy 9 090 6 744 Portugal 450 1 095 United Kingdom 309 240 5 524 Article 6 1 . Once at least 80 % of the reserve of the tariff quota , as defined in Article 3 (2 ), has been used up , the Commission shall inform the Member States thereof. 2 . It shall also notify Member States in this case of the date from which drawings on the Community reserve must be made according to the following provisions . If an importer presents in a Member State a declaration of entry into free circulation including a request for preferential benefit for a product covered by this Regulation, and if this declaration is accepted by the customs authorities , the Member State concerned shall draw, from the Community reserve, by means of notification to the Commission , a quantity corresponding to these needs . The requests for drawing, with the indication of the date of acceptance of the said declarations , must be communicated to the Commission without delay. The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned, to the extent that the available balance so permits. If a Member State does not use the quantities drawn, it shall return them as soon as possible to the reserve . If the quantities requested are greater than the available balance of the reserve, allocation shall be made on a pro rata basis with respect to the requests. Member States shall be informed by the Commission in accordance with the same procedures . 3 . Within a period laid down by the Commission as from the date referred to in the first subparagraph of paragraph 2 , Member States shall be required to return to the reserve the whole of the quantities which have not been used, by that date , within the meaning of Article 8 (4 ). 2 . The second parts , amounting to 150 000 tonnes and 16 500 tonnes respectively , shall constitute the reserve . Article 4 1 . If a Member State has used 90 % or more of one of its initial shares as specified in Article 3 (1 ), it shall forthwith , by notifying the Commission and to the extent that the reserve so permits , draw a second share equal to 10% of its initial share, rounded up where necessary to the next whole number . 2 . If, after one of its initial quota shares has been used up, a Member State has used 90% or more of its second share as well , it shall forthwith, using the procedure provided for in paragraph 1 , draw a third share equal to 5 % of the initial share . 3 . If, after one of its second shares has been used up, a Member State has used 90 % or more of its third share, it shall , using the procedure provided for in paragraph 1 , draw a fourth share equal to the third . 4 . By way of derogation from paragraphs 1 , 2 and 3 , Member States may draw smaller shares than those specified Article 7 The Commission shall keep account of the shares drawn by Member States pursuant to Articles 3 , 4 and 6 and shall inform each Member State of the extent to which the reserves have been used up as soon as it has been notified . No L 363 /34 Official Journal of the European Communities 30 . 12 . 88 4 . The extent to which a Member State has used up its shares shall be determined on the basis of the imports of the products concerned entered with the customs authorities for free circulation . Article 8 1 . Member States shall take all appropriate measures to ensure that additional drawings of shares pursuant to Articles 4 and 6 enable imports to be charged without interruption against their accumulated share of the Community tariff quota . 2 . Member States shall take all appropriate measures to make sure that the paper referred to in Article 1 fully meets the criteria for admission to this tariff quota . Where this is the case , the relevant Community procedures shall be applied in order to monitor use of the paper for the prescribed specific purpose . Article 9 At the request of the Commission , Member States shall inform it of imports actually charged against their quota shares . Article 10 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . 3 . Member States shall ensure that importers of the products concerned have free access to the quota shares allocated to them. Article 11 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1988 . tor the Kjounctl The President G. GENNIMATAS